Opinion by
Cline, J.
At the hearing a witness for the petitioners testified that prior to the filing of the entry in question reports from abroad as to the value of the merchandise were received by him and that he consulted with the examiner and disclosed all the information he had received. The examiner stated he had *447information that the dutiable value was higher than the invoice value of the goods. Therefore, the witness and the examiner selected an importation upon which an advance in value would be made for the purpose of a test case. The Customs Court held that the entered value was the proper dutiable value but this decision was reversed on appeal. Following Mrs. G. P. Snow, Hearst Magazines, Inc. v. United States (1 Cust. Ct. 46, C. D. 13), wherein a test case was made and the court held that the importers were not guilty of bad faith by that procedure, the petition in this case was granted.